DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Glazer et al. (U.S. Publication 2019/0163504)  and Sreenivasa et al. (U.S. Publication 2019/0163459).  Glazer teaches a system, comprising: a plurality of computing devices, each computing device corresponding to a different user; and an information management system comprising:          at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the information management system to: partition a test container of the information management system into a plurality of logical test containers, each of the logical test containers corresponding to logical test
environment associated with a different build of an application under test; receive, via the communication interface, a message from a computing device of the plurality of computing devices; identify a user identifier associated with the message received from the computing device of the plurality of computing devices and via the communication interface; retrieve, based on the user identifier, a level identifier associated with an application, wherein the level identifier corresponds with a test container of the plurality of logical test containers associated with a particular build of the application under test ; generat(ing) a message modification to the message based on the level identifier and the user identifier; and communicat(ing) the modified message to the test container of the plurality of logical test containers based on the message modification, wherein the logical test environment corresponds to the level identifier.  Sreenivasa discloses wherein each logical test container is associated with a different user group.
	However, the art of record does not teach, nor render obvious a system, comprising: a plurality of computing devices, each computing device corresponding to a different user; and an information management system comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the information management system to: partition a test container of the information management system into a plurality of logical test containers, each of the logical test containers corresponding to logical test environment associated with a different build of an application under test and wherein each logical test container is associated with a different user group, wherein a first logical test container comprises a first test container for a first build of the application under test by a first user group and a second logical test container comprises a second test container for a second build of the application under test by a second user group and wherein the first test container supports different available data than the second test container; receive, by an information management system (IMS) router and via the communication interface, a message from a computing device of the plurality of computing devices; generate, based on the user identifier, a modified message by appending a message modifier comprising the level identifier to the message, wherein the user identifier is associated with a user of the first user group and the second user group; and communicate, by the IMS router the modified message to a pipeline of one of the first logical test container or the second logical test container of the plurality of logical test containers based on the message modification, wherein the pipeline corresponds to the level identifier.
Claims 2 – 7 are allowed for at least the reasons of claim 1.  Claims 8 and 15 are variants of claim 1 and are allowed for the same reasons, as are claims 9 – 14, which depend from claim 8, and 16 - 20, which depend from claim 15.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193